DETAILED ACTION
Summary
This is the first action on the merits for application 16/215,139 filed December 10, 2018.
This application is a continuation of application 15/039,825 (now patent 10,184,930) filed May 26, 2016, which is a 371 national stage filing of PCT/US2014/067764 filed November 26, 2014, which claims priority to provisional application 61/909,116 filed November 26, 2013.
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on December 7, 2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.
Claims 1-13 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the porous roof to comprise unsealed nanopores in the preamble then details the translocation of molecules “through the unsealed nanopores and onto the roof” in the third limitation.  It is unclear how the molecules can move through part of the roof (nanopores) and onto the roof.  If the molecule is already moving through the roof, it is unclear how the molecule is also on the roof.  The specification seems to disclose the translocation of the molecules through the unsealed pores of the roof, without the molecules moving “onto the roof”.  Correction of the claim will make clear the relationship between the unsealed pores and roof.
Claims 2-13 are rejected as being dependent upon rejected base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al (Chen, Zhu, et al. “DNA Translocation through an Array of Kinked Nanopores.” Nature Materials, vol. 9, no. 8, 2010, pp. 667–675., doi:10.1038/nmat2805.).
Regarding claims 1, 8 and 10, CHEN et al teaches a method for manipulating (interpreted to be translocating, taught in abstract) target molecules (DNA, abstract) using a nanochannel (SiN 
introducing a buffer solution into the nanochannel (2nd paragraph of “DNA translocation set-up” within Methods section on page 674 details the use of  “buffer” loaded into the chamber, which will flow to the nanochannel as shown to be organized in figure 3c); 
applying a first voltage potential across the nanochannel to move long chain target molecules in the buffer solution through the nanochannel in a first direction (page 671, left column, first paragraph of DNA translocation section details “potential of +200mV is applied”); 
translocating the target molecules through the unsealed nanopores and onto the roof (page 671, left column, first paragraph of DNA translocation section details translocation from cis to trans sides, which requires traversal of the roof, wherein the examiner interprets the intention of the claim to require translocation through nanopores of the roof, see above 35 USC 112 (b) rejection); 
and detecting the target molecules that translocate through the unsealed nanopores (page 671, right column, lines 1-3, “in our array dsDNA translocation characteristics of individual pores can still be detected”).

Regarding claim 2, page 671, left column within section DNA translocation states application of reversing bias or voltage can cause blockage removal, indicating reversal of flow (or flow in a second direction).  The use of the system to translocate the targets again is inherent.



Regarding claim 9, page 667, left column details the use of translocation to “directly sequence DNA” with the Methods section on page 674 detailing the use of single or double strand DNA (comprised of bases) therein.  
Regarding claim 12, the second paragraph of the “DNA translocation set-up” section within Methods on page 674 details the use of ssDNA in buffer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in view of HIBBS et al (US PG PUB 2008/0041733).
Regarding claim 3, while CHEN et al teaches the use of a voltage application, CHEN et al is silent to the use of an AC voltage with a DC bias.

HIBBS et al teaches the controlled translocation of DNA through a channel, just as in CHEN et al, in the abstract.  HIBBS et al further teaches the use of an AC application with DC bias in paragraphs 25, 32 and 37 to enable translocation of material through the channel 48.

At the time of filing, it would have been obvious to utilize the AC/DC bias voltage of HIBBS et al for the voltage application for translocation of CHEN et al so as to enable translocation of material through a channel.

Regarding claim 7, while CHEN et al teaches the use of a voltage application, CHEN et al is silent to the use of multiple voltage potentials.

HIBBS et al teaches the controlled translocation of DNA through a channel, just as in CHEN et al, in the abstract.  HIBBS et al further teaches the use of AC and DC voltages in paragraphs 34 and 

At the time of filing, it would have been obvious to utilize the multiple voltages of HIBBS et al for the voltage application for translocation of CHEN et al so as to enable translocation of material through a channel while enabling detection.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in further view of BRUECK et al (US 2011/0011794) and KOO et al (US PG PUB 2005/0084980).
Regarding claim 5, while CHEN et al teaches the detection of the DNA in the pore, CHEN et al is silent to the use of a field enhancement structure or detection using SECARS.

BRUECK et al teaches nanochannel formation utilizing silica nanoparticles, just as in CHEN et al, in the abstract.  BRUECK et al teaches the application of photonic functionalization of the nanoparticles for enhanced optical or electrical analysis in paragraph 29.

At the time of filing, it would have been obvious to utilize photonic functionalization of the nanochannel material of CHEN et al, as discussed in BRUECK et al, because it would enable enhanced ability to analyze the constituents of the nanochannel.

Modified CHEN et al fails to disclose the use of SECARS detection.

KOO et al teaches a method of DNA detection in fluidic devices, in paragraphs 114 and the abstract, just as in CHEN et al.  KOO et al further discloses the use of SECARS or optical detection 

At the time of filing, it would have been obvious to utilize a SECARS detection method for that of the photonically functionalized material of modified CHEN et al, as discussed in KOO et al, to enable the required detection of biological matter.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in further view of BRUECK et al (US PG PUB 2013/0193065).
Regarding claim 6, CHEN et al is silent to the use of a barrier in the nanochannel.
BRUECK et al teaches nanochannel formation utilizing silica nanoparticles, just as in CHEN et al, in the abstract.  BRUECK et al teaches the use of forming a barrier in the nanochannel so as to enable an accumulation of biological molecules to adjust the separation process in paragraph 57.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a barrier layer in the nanochannel of CHEN et al, as taught in BRUECK et al, so as to enable a means of manipulating the separation process as desired.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in further view of AKESON et al (US PG PUB 2012/0160687).
Regarding claim 11, CHEN et al teaches the use of changing the pore size to decrease the access of the dsDNA to the nanochannel in the DNA translocation section.  Moreover, while the first sentence of the DNA translocation section details the use of dsDNA translocation with preferred ssDNA discussed in the abstract, CHEN et al is silent to the use of exonuclease to digest the dsDNA.

AKESON et al teaches a method of detecting ssDNA when given dsDNA in the abstract, just as in CHEN et al.  AKESON et al teaches the use of an exonuclease to enable access to single strands of the dsDNA while providing a motor for drawing the DNA through the channel in paragraph 74.

At the time of filing, it would have been obvious to expose the dsDNA to the exonuclease materials of AKESON et al in the nanochannel of CHEN et al to enable detection of ssDNA because it provides access to just a single strand of the DNA at a time while providing a motor to draw the DNA through the channel.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in further view of SAMPSON (US PG PUB 2002/0197618).
Regarding claim 13, CHEN et al teaches the use of a buffer with ssDNA therein in the Methods section, but fails to disclose the use of a formamide buffer.

SAMPSON teaches a nucleic acid detection or sequencing method, just as in CHEN et al, in the abstract.  SAMPSON further teaches the use of a formamide buffer material in paragraph 150 to provide denaturing which prevents the formation of secondary structures that can interference with detection.

At the time of filing, it would have been obvious to utilize formamide, as in SAMPSON, in the buffer of CHEN et al, so as to enable denaturing of the DNA prior to detection ensuring a more accurate result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        1/13/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        1/14/2021